PER CURIAM
Defendant was charged with attempted first-degree burglary, found guilty except for insanity, and placed .under the jurisdiction of the Psychiatric Security Review Board. On appeal, defendant argues that the trial court erred in accepting her waiver of her right to trial by jury when, among other circumstances, defendant exhibited confusion at trial about her surroundings and was not tracking the court’s waiver discussion. A discussion of the pertinent facts would not benefit the bench, the bar, or the public. The state concedes that the court should have ordered a competency evaluation under ORS 161.360 and erred in accepting the jury waiver. We agree and accept the concession.
Reversed and remanded.